DETAILED ACTION
Please disregard the previous office action mailed on 01/27/2022.  The Office shall restart the period of response to the mailing of this office action.   

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 16 is objected to because of the following informalities:  missing word in between the phrase “the data …” and the phrase “… on an automated basis …”.  The examiner assumes that the data is monitored on continuous or at a periodic interval.  Appropriate correction is required.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 10-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 10,922,995. Although the claims at issue are not identical, they are not patentably distinct from each other.
Claim 10:  Claim 1 of the 995 patent provides a teaching of a method of preparing a nutrition, health, and/or wellness recommendation for an animal (see col. 25:50-53), the method comprising:
collecting data on one or more of a health, diet, behavior, and environmental parameter of the animal (see col. 25:54-53);
analyzing the data (see col. 26:21-25); and
providing the nutrition, health, and/or wellness recommendation based upon the analyzed data (see col. 26:40-43). 
The difference between claim 1  of the application and claim 1 of the patent lies in the fact that the patent claim includes many more elements and is thus much more specific.  Thus the invention of claim 1 of In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  Since claim 1 is anticipated by claim 1 of the patent, it is not patentably distinct from claim 1. 
Claim 11:  Claim 2 of the ‘995 patent provides a teaching of  wherein the recommendation is selected from the group consisting of: a change in environment (col. 26:45-47) and a combination thereof.
Claim 12:  Claim 3 of the ‘995 provides a teaching of  wherein the health parameter of the animal is selected from the group consisting of: body weight; body temperature; gait force (see col. 26:50-55) and combinations thereof.
Claim 14:  Claim 5 of the ‘995 patent provides a teaching wherein the behavior parameter of the animal is selected from the group consisting of: the animal's activity profiles; vocalization and combinations thereof (see col. 26:65-27:3). 
Claim 15: Claim 6 of the ‘995 patent reference provides a teaching of wherein the environmental parameter of the animal is selected from the group consisting of: weather information (see 27:5-15).
Claim 16:  Claim 1 of the ‘995 patent provides a teaching of a method of preparing a nutrition, health, and/or wellness recommendation for an animal (see col. 25:50-53), the method comprising:
collecting data on one or more of a health, diet, behavior, and environmental parameter of the animal, wherein the data is collected by (a) a worn sensor that is coupled to at least one of a collar or a leash worn by the animal and (b) a location sensor that is a stationary sensor located at
a location frequented by the animal, wherein the location sensor comprises a 


analyzing the data, wherein the analyzing is performed automatically by a processor (see col. 26:21-25) and

providing the nutrition, health, and/or wellness recommendation based upon the analyzed data (see col. 26:40-43
The difference between claim 16  of the application and claim 1 of the patent lies in the fact that the patent claim includes many more elements and is thus much more specific.  Thus the invention of claim 1 of the patent is in effect a “species” of the “generic” invention of claim 1.  For example claim 1 of the ‘995 patent provides a teaching of “wherein at least one of the stationary and location sensors comprises a component selected from the group consisting of accelerometers, gyroscopes, weighing scales, weight transducers, force transducers, displacement transducers, orientation sensors, pressure transducers, weight sensors, force sensors, pedometers, displacement sensors, pressure sensors, load cells, photographic cameras, video cameras, camcorders, RF location beacons, contact thermometer,…”.  It has been held that the generic invention is “anticipated” by the “species”.  See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  Since claim 16 is anticipated by claim 1 of the patent, it is not patentably distinct from claim 1.  
Claim 17: Claim 1 of the ‘995 patent provides a teaching of wherein the data by the worn sensor is monitored at periodic intervals and the location sensor is monitored at  a periodic interval (see col. 25:55-60).  
Claim 18:  Claim 1 of the ‘995 patent is silent on the teaching of wherein the analyzing of the data comprises the processor applying a filter for tracking a mean of each of the one or more health, diet, behavior, and environmental parameters of the animal and an atypical derivation from a baseline of each of the one or more health, diet, behavior, and environmental parameters of the animal (see col. 26:21-30).  
Claim 19:  Claim 1 of the ‘995 patent provides a teaching of producing, on the processor, an outcome from the analyzing of the data (see col. 26:30-33).  
Claim 20:  Claim 1 of the ‘995 patent provides a teaching of comprising calculating, on the processor, a level of the outcome; and determining, on the processor, whether the level of the outcome is above or below a threshold, wherein the determining prompts generation of the nutrition, health, and/or wellness recommendation for the animal (see col. 26:37-40).     
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 10-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) an abstract idea of the collecting data from an animal, analyzing the data and providing health recommendation for the animal based upon the analyzed data. Inn this particular case, the limitation can be interpreted to occur solely in the human mind by collecting data, thinking about the data and providing a recommendation based on the data.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.  
This judicial exception is not integrated into a practical application.  In this particular case, the claims only recites two additional elements that do not reside in the abstract idea, namely the location and worn sensors.  However, the prior art shows that these type of sensors are considered to be generic element in the art of animal monitoring and the sensors are described in a high-level of generality (e.g.: see paragraph 76-79).   Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using sensors to create data amounts to no more than mere instructions 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
  The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 10-12 and 14-15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US Tupin US 2015/0181840
Claim 10:  The Turin reference provides a teaching of a method of preparing a nutrition, health, and/or wellness recommendation for an animal (see paragraph 96 recommendation based on the animal data), the method comprising:
collecting data on one or more of a health, diet, behavior, and environmental parameter of the animal (see paragraph 109);
analyzing the data (see paragraph 95  ); and
providing the nutrition, health, and/or wellness recommendation based upon the analyzed data (see paragraph 248).   
Claim 11:  The Turin reference provides a teaching of  wherein the recommendation is selected from the group consisting of: a change in environment (see paragraph 97 remove pet from overheating/freezing 
Claim 12:  The Turin reference provides a teaching of  wherein the health parameter of the animal is selected from the group consisting of: body weight (see paragraph 245); body temperature (see paragraph 245); gait force (see paragraph 248) and combinations thereof.
Claim 14:  The Tupin reference provides a teaching wherein the behavior parameter of the animal is selected from the group consisting of: the animal's activity profiles (see paragraph 246 and FIG. 25 item 2505) ; vocalization (see paragraph 125)  and combinations thereof.
Claim 15:  The Tupin reference provides a teaching of wherein the environmental parameter of the animal is selected from the group consisting of: weather information (see paragraph 41 the systems collects data about local weather info). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Tupin US 2015/0181840 and in view of Manini US 20130192526
Claim 13:   The Turin reference provides a teaching wherein the diet parameter of the animal is selected from the group consisting of: the animal's food and water consumption and amount and time of day thereof; nutritional profile of the food consumed; vitamin, supplement, and/or medication consumption; and combinations thereof.  
However, the Manini reference provides a teaching of wherein the diet parameter of the animal is selected from the group consisting of: the animal's food and water consumption and amount and time of day thereof (see paragraph 41 sensor for identifying the animal consumption).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Turin reference with wherein the diet parameter of the animal is selected from the group consisting of: the animal's food and water consumption and amount and time of day thereof, as taught by Manini, in order to provide an accounting of the pet’s live outside of the owner’s immediate vicinity (see paragraph 5).  
Claim 16-17, 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Tupin US 2015/0181840 and in view of Young US 2008/0077020
Claim 16:  The Tupin reference provides a teaching of a method of preparing a nutrition, health, and/or wellness recommendation for an animal (see paragraph 96 recommendation based on the animal data), the method comprising:
collecting data on one or more of a health, diet, behavior, and environmental parameter of the animal, wherein the data is collected by (a) a worn sensor that is coupled to at least one of a collar or a leash worn by the animal (see paragraph 104 and FIG. 4 item 101);

providing the nutrition, health, and/or wellness recommendation based upon the analyzed data (see paragraph 248).  
The Tupin reference is silent on the teaching of a location sensor that is a stationary sensor located at a location frequented by the animal, wherein the location sensor comprises a weight monitor provides real-time weight tracking.   However, the Young reference provides a teaching of a location sensor that is a stationary sensor located at a location frequented by the animal, wherein the location sensor comprises a weight monitor provides real-time weight tracking (see paragraph 97 weight sensor placed on the pad and also paragraph 110-111).  
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Tupin reference with the feature of a location sensor that is a stationary sensor located at a location frequented by the animal, wherein the location sensor comprises a weight monitor provides real-time weight tracking, as taught by the Young reference, as providing yet another data point that is important for measuring/tracking the well-being of the animal.  
Claim 17:  The Tupin reference provides a teaching wherein the data by the worn sensor is monitored at periodic intervals (see paragraph 94 data is transmitted at a regular interval).  
The Tupin reference is silent on the teaching that the location sensor is monitored at  a periodic intervals.  However, the Young reference provides a teaching that the location sensor is monitored at  a periodic intervals (see paragraph 98  data is sent periodically using the a cell signal).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Tupin reference with the feature of a location sensor that is a stationary sensor located at a location frequented by the animal, wherein the location sensor comprises a weight monitor provides real-time 
Claim 19:  The Tupin reference provides a teaching of producing, on the processor, an outcome from the analyzing of the data (see paragraph 95 compile and provide recommendation to the owner/vet).  
Claim 20:  The Tupin reference provides a teaching of comprising calculating, on the processor, a level of the outcome (see paragraph 241); and determining, on the processor, whether the level of the outcome is above or below a threshold (see FIG. 25 and paragraph 247), wherein the determining prompts generation of the nutrition, health, and/or wellness recommendation for the animal (see paragraph 248).     

Claims 18 are rejected under 35 U.S.C. 103 as being unpatentable over Tupin US 2015/0181840, in view of Young US 2008/0077020 and in view of Treiner 20120299731
Claim 18:  The Tupin reference is silent on the teaching of wherein the analyzing of the data comprises the processor applying a filter for tracking a mean of each of the one or more health, diet, behavior, and environmental parameters of the animal and an atypical derivation from a baseline of each of the one or more health, diet, behavior, and environmental parameters of the animal.
However, the Treiner reference provides  a teaching of wherein the analyzing of the data comprises the processor applying a filter for tracking a mean of each of the one or more health, diet, behavior, and environmental parameters of the animal and an atypical derivation from a baseline of each of the one or more health, diet, behavior, and environmental parameters of the animal.
However, the Treiner reference provides a teaching of wherein the analyzing of the data comprises the processor applying a filter for tracking a mean of each of the one or more health, diet, behavior, and environmental parameters of the animal and an atypical derivation from a baseline of each of the one or more health, diet, behavior, and environmental parameters of the animal (see paragraph 25 “trend analysis”). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J UTAMA whose telephone number is (571)272-1676. The examiner can normally be reached 9:00 - 17:30 Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached on (571) 270-1344. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.